Citation Nr: 1401828	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-04 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for coronary artery disease, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety, and depression.

6.  Entitlement to special monthly compensation based on loss of use of a creative organ. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing is in the Veteran's file. 

The issue pertaining to service connection for a psychiatric disorder has been recharacterized to comport with the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection specifically for a psychiatric disability of PTSD encompass claims for service connection for all psychiatric disabilities, and an appellant generally is not competent to diagnose his mental condition, he is only competent to identify and explain the symptoms that he observes and experiences). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that from December 1964 to January 1965 he left the U.S.S. ANDERSON (DD 786) to participate in clandestine missions, which involved ferrying Special Forces to the southern coast of Vietnam.  He claims that during one such ferry, he engaged in a firefight the enemy and killed several children, which caused his current psychiatric disorder.  He also claims that he stayed at a hotel on the Vietnam coast, where he was exposed to tactical herbicides.

The service personnel records of record do not indicate whether the Veteran left the U.S.S. ANDERSON.  The issues on appeal cannot be decided without further factual development.

Accordingly, the case is REMANDED for the following action:

1.  Request the following records from the appropriate federal custodian:

a).  The Veteran's DD-214;

b).  Ship logs of the U.S.S. ANDERSON (DD 786) for the period of December 1964 to January 1965; and

c).  Any record of special or classified operations involving the U.S.S. ANDERSON (DD 786) for the period of December 1964 to January 1965.

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development is completed adjudicate the claims.  If any benefits sought are denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


